DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on November 05, 2020 in response to PTO office action dated August 07, 2020. The amendment has been entered and considered.

Claims 1, 3, 5, 7 and 14-19 have been amended.  Claims 2, 4, 6, 11-13 and 20 have been canceled.  New claims 21-27 have been added.  As a result, Claims 1, 3, 5, 7-10, 14-19 and 21-27 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102(a)(1) and under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is FINAL.




Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Riche (US 20120229466 A1) in view of  Zaris et al. (US 2018/0004851 A1).

Regarding claim 14, Riche discloses a system comprising: 
one or more memories (see Riche paragraph [0121], The processing functionality 2200 can include volatile and non-volatile memory); 
one or more processing units coupled to the one or more memories; and 
one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform operations comprising: 
receiving from a user a chart request to display a dataset (see Riche paragraph [0077], The graph exploration module 102 can respond to the search query by identifying particular results in the chart 532 that match the search query, meaning that these results include underlying graph data that matches the search query)
(see Riche paragraph [0077], The graph exploration module 102 can respond to the search query by identifying particular results in the chart 532 that match the search query, meaning that these results include underlying graph data that matches the search query. Such a search query can alternatively prompt the graph exploration module 102 to generate another exploration panel which focuses on the parts of the chart 532 that satisfy the search query); 
displaying an exploration mode indicator in association with the partial chart; after displaying the partial chart, receiving a first user input activating the exploration mode indicator (see Riche paragraph [0004], the graph exploration module allows a user to freely switch between different chart types to visualize the graph data in different respective ways. In one case, the available chart types include any of: a bar chart type; a tag cloud type; a matrix type; a table type, and so on. Moreover, the collection of chart types is extensible, which accommodates the later introduction of new chart types; see Riche paragraph [0080], FIGS. 6-14 show a series of exploration panels that the graph exploration module 102 displays on the exploration canvas 112 in the course of an exploration session. FIGS. 15 and 16, to be discussed in turn, present a high-level view of all the exploration panels that are presented on the exploration canvas 112 at the completion of the exploration session. Labels "A1" through "H2" are assigned to respective exploration panels to assist in the later identification of a subset of these panels).
(see Riche paragraph [0005], the bar chart provided by the graph exploration module may correspond to a hybrid-type bar chart. This type of bar chart may include a plurality of bars which represents respective aggregations of nodes in the graph data; see Riche paragraph [0081], Beginning with FIG. 6, assume that the user begins by generating the initial exploration panel 502 described above with respect to FIG. 5. To repeat, this exploration panel 502 presents a hybrid-type bar chart 532 that shows topic-related aggregations of paper node), wherein the first chart set comprises a main chart comprising a main chart indicator and one or more primary charts comprising respective primary chart indicators (see Riche paragraph [0007], one type of panel-generation selection is a pivot-type selection. The pivot-type selection transitions from a first subgraph (for presentation in the first exploration panel) to a second subgraph (for presentation in the second exploration panel). The first subgraph has a first collection of nodes and the second subgraph has a second collection of nodes. The first collection of nodes is connected to the second collection of nodes along edges having a specified edge type. The second collection of nodes can have the same type or a different type compared to the first collection of nodes); 
displaying a helper chart indicator in association with the first chart set; receiving a second user input activating the helper chart indicator (see Riche paragraph [0008], another type of panel-generation selection is a filtering-type selection. Here, the user pulls out part (or parts) of the aggregated results that are presented in the first exploration panel. Upon the first extraction, this operation produces the second exploration panel. The second exploration panel includes a chart which focuses on a union of the extracted part(s) that have been pulled out of the first exploration panel); and 
displaying a second chart set comprising a plurality of helper charts in response to the user input (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph), wherein the second chart set is displayed in association, and (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).

Zaris expressly discloses displaying a second chart set comprising a plurality of helper charts in response to the second user input… concurrently, with the first chart set, and wherein given helper charts of the plurality of helper charts comprise data of the dataset not included in the first chart set (see Zaris paragraph [0146], retrieve and receive data points from the specified source and use a proprietary chart and graph library along with multiple rendering engines that use different algorithms to render data points to a visualization software tool such as Canvas, for example. Such a chart and graph library may be written in JavaScript using HTML 5 as described above; see Zaris paragraph [0152], in a multiple chart example, when the system receives navigation input from a user viewing a particular chart, two things may happen: 1. The subview of the chart may be changed based on the input. 2. A new filter may be introduced, a filter is changed or a filter is canceled. Concurrently, other charts may be updated to show data according to the new filter set through integration of bibox or without it. Bibox may refer to a business intelligence component that enables cross-chart data filtering from multiple data sources; see Zaris paragraph [0149], Alternatively or additionally, when the system causes a chart and/or graph to be displayed on a display for a user, certain example embodiments allow the user to interact with the chart and/or graph. Certain navigation of the charts and/or graphs may allow a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view. Navigation may also allow users to select view parameters using various input actions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zaris into the method of Riche to have displaying a second chart set comprising a plurality of helper charts in response to the second user input… concurrently, with the first chart set.  Here, combining Zaris with Riche, which are both related to searching and visualization of charts, improves Riche, by allowing a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view (see Zaris paragraph [0149]).

Riche discloses, the operations further comprising: receiving a global action input for performing a global chart action; and  applying the global chart action to the main chart and the one or more primary charts, but not applying the global chart action to the plurality of helper charts in response to the global action input (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action). 

Regarding claim 16, Riche discloses, the operations further comprising: receiving a helper chart action for applying the global chart action to at least one of the one or more helper charts; and 
applying the global action to at least one of the one or more helper charts (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action). 
Regarding claim 17, Riche discloses, the operations further comprising: receiving an exit action;
(see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 

Regarding claim 18, Riche discloses, the operations further comprising: 
displaying a classification widget for changing chart classification, wherein a given chart classification widget is displayed in association with a respective one of the main chart, the one or more primary charts, and the one or more helper charts (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph; see Riche paragraph [0078], the the exploration panel 502 can incorporate any number of widget-like interface features which allow a user to enter filtering criteria. Such widget-like interface features can include slider mechanisms for entering adjustable ranges of filtering criteria, checkboxes or the like for identifying discrete filtering criteria, and so on)). 
Regarding claim 19, Riche discloses, the user operations further comprising: 
receiving a third input for activating the classification widget (see Riche paragraph [0078], assume that the user wishes to group the author nodes in the bar chart 706 by affiliation. To do so, the user activates a group-by interface feature 712 and selects the entry "affiliation." This yields the bar chart 802 shown in FIG. 8. Again, in one implementation, the graph exploration module 102 generates the new bar chart 802 in the context of the same exploration panel 704 introduced in FIG. 7, rather than producing a new exploration panel); and 
changing the classification of the a chart in response to activation of the particular chart classification widget (see Riche paragraph [0078], the the exploration panel 502 can incorporate any number of widget-like interface features which allow a user to enter filtering criteria. Such widget-like interface features can include slider mechanisms for entering adjustable ranges of filtering criteria, checkboxes or the like for identifying discrete filtering criteria, and so on). 

Regarding claim 24, Riche expressly discloses, wherein the global action input comprises one or more of a refresh operation, a data filtering operation, a segmenting operation, or a change of chart style (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).

Claims 1, 3, 7-10, 21-23 and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Brereton at el. (US 2014/0040805 A1) in view of  Riche (US 20120229466 A1) further in view of Zaris et al. (US 2018/0004851 A1).

Regarding claim 1, Brereton discloses one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform operations the method comprising: 
receiving a chart request comprising a chart type and a data set definition (see Brereton paragraph [0011], a chart is defined to include any type of report, table, graph, diagram, etc. that is derived from user inputs for data queries. The user can specify one or more settings for a data query, wherein the results provide an indication of the user's interest); 
formatting a data query based on the data set definition, wherein the data query returns an initial data subset of the data set definition and the initial data subset is based on the chart type (see Brereton paragraph [0011], the user can be given the option to have charts generated by the chart module or to manually define the characteristics of the chart; see Brereton paragraph [0014], the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. In response, the data query module can retrieve and display this results set to the user. These settings specified by the user are non-charting-related settings. Based on these settings, the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set);
 obtaining the initial data subset based on the data query (see Brereton paragraph [0014], the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. see Brereton paragraph [0011], In response, the data query module can retrieve and display this results set…Additionally, based on the state of these non-chart, based settings (the data query inputs by the user), the chart module makes inferences to determine the charts that would provide additional insight to the user);
 rendering an initial chart based on the initial data subset to provide a rendered initial chart; provide the rendered initial chart (see Brereton paragraph [0011], Along with the results set, the chart module can return a chart befitting the results set. Some example embodiments alleviate the need for a user to specify their interests multiple times for different types of charts); 
…receiving a request for additional charts based on the chart request, (see Brereton paragraph [0011], Along with the results set, the chart module can return a chart befitting the results set. Some example embodiments alleviate the need for a user to specify their interests multiple times for different types of charts); 
…wherein the plurality of additional data queries (see Brereton paragraph [0015], a user enters a data query that specifies what data the user wants. For example, the user can request data for work orders for any of 20 asset types, four work types, any problem or priority. In a second operation, the user defines the data set for the chart) comprises
 a number of data queries less than or equal to the total number of charts, based at least in part on the chart type (see Brereton paragraph [0011], a user is not required to both complete a user interface dialog to return results for a map and list about a set of data and make additional or separate decisions about charts related to the data); 
obtaining a plurality of additional data subsets for a plurality of additional charts based on the plurality of additional data queries (see Brereton paragraph [0011], the user can be given the option to have charts generated by the chart module or to manually define the characteristics of the chart); 
rendering a plurality of additional charts based on the plurality of additional data subsets (see Brereton paragraph [0014], During operation, the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. In response, the data query module can retrieve and display this results set to the user), wherein a given additional chart of the plurality of additional charts renders a given additional data subset of the plurality of additional data subsets (see Brereton paragraph [0014], During operation, the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. In response, the data query module can retrieve and display this results set to the user. These settings specified by the user are non-charting-related settings. Based on these settings, the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set. Accordingly, along with the results set, the chart module can return chart(s) befitting the results set); and 
providing the rendered plurality of additional charts …(see Brereton paragraph [0014], the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set. Accordingly, along with the results set, the chart module can return chart(s) befitting the results set). 

Brereton does not expressly discloses determining a total number of data points for the chart request based on the data set definition, determining a total number of charts based at least in part on the chart type and the total number of data points for the request.
formatting a plurality of additional data queries based on the data set definition (see Brereton paragraph [0011], the user can be given the option to have charts generated by the chart module or to manually define the characteristics of the chart; see Brereton paragraph [0014], the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. In response, the data query module can retrieve and display this results set to the user. These settings specified by the user are non-charting-related settings. Based on these settings, the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set);
However, Riche expressly discloses formatting a plurality of additional data queries based on the data set definition (see Riche paragraph [0118], the graph exploration module 102 can provide a textual explanation of a combination of filtering operations within the information 710. In one implementation, the graph exploration module 102 can formulate this textual explanation as a formal SQL query. The user can create such an SQL query in the manner described above, e.g., by successively adding filtering conditions using the type of drop-down interface features shown in FIG. 5. At each step in the creation, the current exploration panel provides a visual representation of the effect of the SQL query, e.g., by representing the parts of a database or other resource targeted by the SQL query, etc. The user can also manually edit the SQL query in the manner described above, producing resultant changes in the chart),
determining a total number of data points for the chart request based on the data set definition, determining a total number of charts based at least in part on the chart type and the total number of data points for the request (see Riche paragraph [0068], The "duplicate visible papers" entry indicates the number of redundant paper nodes in the chart that are currently visible in the exploration panel 502. The textual information 518 further indicates that there is a total of 4073 papers represented in the chart and a total of 4073 papers associated with the entire corpus of graph data. The textual information 518 further indicates that the chart includes 19 of a total of 19 node groups, meaning that all of the paper nodes associated with the chart are visibly represented in the chart at this time. Each node group, in turn, represents an aggregation of nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have determining a total number of data points for the chart request based on the data set definition, determining a total number of charts based at least in part on the chart type and the total number of data points for the request.  Here, Riche with Brereton, which are both related to searching and visualization of charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Zarins expressly discloses after the providing the rendered initial chart, 
receiving a request for additional charts based on the chart request, from a user through a user interface…providing the rendered plurality of additional charts at least in part by concurrently displaying multiple additional charts of the plurality of additional charts (see Zaris paragraph [0146], retrieve and receive data points from the specified source and use a proprietary chart and graph library along with multiple rendering engines that use different algorithms to render data points to a visualization software tool such as Canvas, for example. Such a chart and graph library may be written in JavaScript using HTML 5 as described above; see Zaris paragraph [0152], in a multiple chart example, when the system receives navigation input from a user viewing a particular chart, two things may happen: 1. The subview of the chart may be changed based on the input. 2. A new filter may be introduced, a filter is changed or a filter is canceled. Concurrently, other charts may be updated to show data according to the new filter set through integration of bibox or without it. Bibox may refer to a business intelligence component that enables cross-chart data filtering from multiple data sources; see Zaris paragraph [0149], Alternatively or additionally, when the system causes a chart and/or graph to be displayed on a display for a user, certain example embodiments allow the user to interact with the chart and/or graph. Certain navigation of the charts and/or graphs may allow a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view. Navigation may also allow users to select view parameters using various input actions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zaris into the method of Brereton to have displaying a second chart set comprising a plurality of helper charts in response to the second user input… concurrently, with the first chart set.  Here, combining Zaris with Brereton, which are both related to searching and visualization of charts, improves Brereton, by allowing a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view (see Zaris paragraph [0149]).

Regarding claim 3, Brereton does not expressly disclose wherein the additional charts are rendered by classification in order of their respective classifications in the chart hierarchy.
However, Riche expressly discloses classifying the plurality of additional charts based on a chart hierarchy (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 

(see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have wherein the additional charts are rendered by classification in order of their respective classifications in the chart hierarchy.  Here, combining Riche with Brereton, which are both related to searching and visualization of charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).
Regarding claim 7, Brereton discloses
receiving a request from a user for exploration mode charts, the request comprising a data set definition (see Brereton paragraph [0011], a chart is defined to include any type of report, table, graph, diagram, etc. that is derived from user inputs for data queries. The user can specify one or more settings for a data query, wherein the results provide an indication of the user's interest); 
(see Brereton paragraph [0015], the user specifies the focus of the query about this data set. For example, the user can specify a type of chart that provides work orders by asset type, work orders by priority, etc. In a fourth operation, the user defines the layout and specifics of the chart. In particular, the user defines how to present the graphical part of the chart); 
obtaining chart data for a plurality of exploration mode charts based on the data set definition…(see Brereton paragraph [0014], During operation, the user specifies one or more settings that provides to the data query module a results set of data that the user is requesting from the system. In response, the data query module can retrieve and display this results set to the user. These settings specified by the user are non-charting-related settings. Based on these settings, the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set. Accordingly, along with the results set, the chart module can return chart(s) befitting the results set); 
rendering the plurality of exploration mode charts via the chart data (see Brereton paragraph [0015], the user specifies the focus of the query about this data set. For example, the user can specify a type of chart that provides work orders by asset type, work orders by priority, etc. In a fourth operation, the user defines the layout and specifics of the chart. In particular, the user defines how to present the graphical part of the chart); and concurrently providing the rendered exploration mode charts (see Brereton paragraph [0014], the chart module can make inferences to determine the chart(s) that would provide insight to the user regarding the results set. Accordingly, along with the results set, the chart module can return chart(s) befitting the results set). 

Brereton does not expressly disclose determining a total number of exploration mode charts based at least in part on the total number of data points for the request.
However, Riche expressly discloses determining a total number of exploration mode charts based at least in part on the total number of data points for the request… wherein the plurality of exploration mode charts comprises a number of exploration mode charts less than or equal to the total number of exploration mode charts (see Riche paragraph [0068], The "duplicate visible papers" entry indicates the number of redundant paper nodes in the chart that are currently visible in the exploration panel 502. The textual information 518 further indicates that there is a total of 4073 papers represented in the chart and a total of 4073 papers associated with the entire corpus of graph data. The textual information 518 further indicates that the chart includes 19 of a total of 19 node groups, meaning that all of the paper nodes associated with the chart are visibly represented in the chart at this time. Each node group, in turn, represents an aggregation of nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have determining a total number of data points for the chart request based on the data set definition, determining a total number of charts based at least in part on the chart type and the total number of data points for the request.  Here, combining Riche with Brereton, which are both related to searching and visualization of Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Regarding claim 8, Brereton discloses, see Brereton paragraph [0011], Along with the results set, the chart module can return a chart befitting the results set. Some example embodiments alleviate the need for a user to specify their interests multiple times for different types of charts.
Brereton does not expressly disclose wherein the request further comprises a chart type and the total number of exploration mode charts is further determined based at least in part on the chart type.
However, Riche expressly discloses wherein the request further comprises a chart type and the total number of exploration mode charts is further determined based at least in part on the chart type (see Riche paragraph [0068], The "duplicate visible papers" entry indicates the number of redundant paper nodes in the chart that are currently visible in the exploration panel 502. The textual information 518 further indicates that there is a total of 4073 papers represented in the chart and a total of 4073 papers associated with the entire corpus of graph data. The textual information 518 further indicates that the chart includes 19 of a total of 19 node groups, meaning that all of the paper nodes associated with the chart are visibly represented in the chart at this time. Each node group, in turn, represents an aggregation of nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method Brereton to have determining a total number of data points for the chart request based on the data set definition, determining a total number of charts based at least in part on the chart type and the total number of data points for the request.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Regarding claim 9, Brereton does not expressly disclose classifying the plurality of exploration mode charts into a first classification and a second classification.
However, Riche expressly discloses classifying the plurality of exploration mode charts into a first classification and a second classification (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional Riche paragraph [0068]).

Regarding claim 10, Brereton does not expressly disclose wherein the exploration mode charts in the first classification are rendered before the exploration mode charts in the second classification.
 However, Riche expressly discloses wherein the exploration mode charts in the first classification are rendered before the exploration mode charts in the second classification (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

see Zarins paragraph [0163], Each chart may have a default style for the items displayed in it. Systems and methods here may use style functions to allow an application developer to dynamically adjust the appearance of each item, see Fig. 8A and 8B; see Zaris paragraph [0149], Alternatively or additionally, when the system causes a chart and/or graph to be displayed on a display for a user, certain example embodiments allow the user to interact with the chart and/or graph. Certain navigation of the charts and/or graphs may allow a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view. Navigation may also allow users to select view parameters using various input actions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zaris into the method of Brereton to have wherein the initial chart and charts of the plurality of additional charts are of the same chart style.  Here, combining Zaris with Brereton, which are both related to searching and visualization of charts, improves Brereton, by allowing a user to display the information a particular way, learn more detailed information about certain aspects of the data, or customize the view (see Zaris paragraph [0149]).

Regarding claim 22, Riche expressly discloses wherein the plurality of additional charts are of at least two different chart types, the operations
further comprising:
receiving a global action input for performing a global chart action and
(see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Regarding claim 23, Riche expressly discloses, wherein the global action input comprises one or more of a refresh operation, a data filtering operation, a segmenting operation, or a change of chart style (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Regarding claim 26, Riche expressly discloses, wherein the plurality of exploration mode charts are of at least two different chart types, the operations further comprising:
receiving a global action input for performing a global chart action; and
applying the global chart action to charts of the plurality of exploration mode charts having a first chart type of the at least two different chart types but not to charts of the plurality of exploration mode charts having a second chart type of the at least two different chart types (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).
Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Regarding claim 27, Riche expressly discloses, wherein the global action input comprises one or more of a refresh operation, a data filtering operation, a segmenting operation, or a change of chart style (see Riche paragraph [0014], the graph exploration module produces a visual link which represents the connection between the first exploration panel and the second exploration panel. The link may have at least one visual attribute which denotes a type of processing action that has been performed to produce the second exploration panel, e.g., a pivot-type action, a filtering-type action, or a cloning-type action).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization charts, improves Brereton, by exploration panel for additional information that pertains to the visual rendering of the graph data, as well as additional interface features for modifying the visual rendering (see Riche paragraph [0068]).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over  Brereton at el. (US 2014/0040805 A1) in view of  Riche (US 2012/0229466 A1) further in view of Zaris et al. (US 2018/0004851 A1) further in view of Woodward (US 2014/0223350 A1).

Regarding claim 5, Brereton does not expressly disclose classifying a given chart of the plurality of additional charts as a main chart; and replacing the initial chart with the main chart.
However, Riche expressly discloses classifying a given chart of the plurality of additional charts as a main chart; replacing the initial chart with the main chart, receiving user input to exit exploration mode  (see Riche paragraph [0100], the series of exploration panels and links shown in FIG. 15 represents two exploration paths, e.g., where the two paths terminate in different respective leaf node panels ("F2" and "H2," respectively). In this case, the two exploration paths from a branching tree. But any child exploration panel can alternatively draw parts from two or more parent exploration panels. In this case, the exploration paths can form a directed acyclic graph). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riche into the method of Brereton to have classifying a given chart of the plurality of additional charts as a main chart.  Here, combining Riche with Brereton, which are both related to searching and visualization of charts, improves Brereton, by exploration panel for additional Riche paragraph [0068]).
Woodward expressly discloses removing the charts except for main chart from a display (see Woodward paragraph [0061], whereby the integrated data selected by the user is displayed in another chart on display 10 as illustrated in FIG. 4d with new chart 52. In a further example, the newly generated chart created at step S122 replaces the source charts that were selected so that they (e.g., charts 42 and 44 are removed from the display).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Woodward into the method of Brereton to have removing the charts except for main chart from a display.  Here, combining Woodward with Brereton, which are both related to searching and visualization of charts, improves Brereton, by improving user's ability to access information in a seamless and intuitive manner (see Woodward paragraph [0005]).

Claim 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over  Riche (US 20120229466 A1) in view of  Zaris et al. (US 2018/0004851 A1)  further in view of Woodward (US 2014/0223350 A1).

Regarding claim 25, Woodward expressly discloses, the operations further comprising:
prior to receiving the exit action, receiving user input changing a primary chart to a main chart (see Woodward paragraph [0061], whereby the integrated data selected by the user is displayed in another chart on display 10 as illustrated in FIG. 4d with new chart 52. In a further example, the newly generated chart created at step S122 replaces the source charts that were selected so that they (e.g., charts 42 and 44 are removed from the display).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Woodward into the method of Brereton to have prior to receiving the exit action, receiving user input changing a primary chart to a main chart.  Here, combining Woodward with Brereton, which are both related to searching and visualization of charts, improves Brereton, by improving user's ability to access information in a seamless and intuitive manner (see Woodward paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164